  Case 1:20-cv-00510-PLM-RSK ECF No. 5 filed 06/25/20 PageID.70 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 NEW WEST MICHIGAN III INDUSTRIAL
 INVESTORS, L.L.C.,

       Plaintiff,                                   Case No. 1:20-cv-510

 v.                                                 HONORABLE PAUL L. MALONEY

 AMAZON.COM SERVICES LLC,

       Defendant.
 ____________________________/


                       ORDER OF DISMISSAL WITH PREJUDICE

      Pursuant to the Notice of Voluntary Dismissal filed by the Plaintiff (ECF NO. 4), and Fed.

R. Civ. P. 41(a)(1)(A)(2), this action is DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED.




Dated: June 25, 2020                                       /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge
